        Case 5:19-cv-00687-LEK-ATB Document 29 Filed 03/08/21 Page 1 of 1




 No ideaMarch 8, 2021                                                                James P. Brodie, Esq.
                                                                                            518-449-8893
                                                                             James.Brodie@wilsonelser.com




VIA ECF Filing
Honorable Lawrence E. Kahn
James T. Foley U.S. Courthouse
445 Broadway, Room 424
Albany, New York 12207-2926

 Re:           CNY Fair Housing, Inc. et al v. Wildwood Ridge Apartment et al.
               Case No.: 5:19-cv-0687
 File No:      17574.00032

Dear Judge Kahn:

Our Firm represents Wildwood Ridge Apartments L.P. in the above referenced matter. Plaintiffs
Richard Slowik, Elizabeth Molloy, and CNY Fair Housing Inc. recently filed a motion for
summary judgment on the issue of liability.

Please be advised that counsel for movants has graciously consented to an extension of the current
deadlines for service of Defendants’ opposition papers and Plaintiffs’ reply papers as set forth
below:

       Defendants’ Opposition papers to be served on or before April 2, 2021; and
       Plaintiffs’ Reply papers to be served on or before April 16, 2021.

If the above is acceptable to Your Honor, we kindly request that you So Order this correspondence
below where indicated. Thank you for your attention to this matter.

Respectfully submitted,

Wilson Elser Moskowitz Edelman & Dicker LLP

James P. Brodie

James P. Brodie                                             ____________________
JPB/kpc                                                     So Ordered

CC:     Conor Kirchner, Esq. – VIA ECF




250940014v.1
